Citation Nr: 0500521	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than February 
22, 1994, for the award of service connection for coronary 
artery disease (CAD).

2.  Entitlement to service connection for a spinal disorder 
secondary to service-connected right leg amputation.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty from November 1955 to November 
1975.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In July 2001, a hearing was held at the Board in Washington, 
D.C. before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  Subsequent to that hearing, 
the Board remanded the case to the RO for additional 
development in September 2001.  The RO has now returned the 
case to the Board for appellate review.  (A claim of service 
connection for ischemic vascular disease of the left lower 
extremity that was appealed to the Board was granted by the 
RO in February 2003, and consequently is no longer before the 
Board.)

In correspondence received from the veteran in November 2004, 
he disputed the amount of a retroactive award he received 
earlier, and he now wants an accounting.  The appellant also 
feels that he has not been receiving the proper amount of 
compensation for all of his dependents, and he believes that 
he is entitled to a clothing allowance.  In addition, he is 
seeking service connection for prostate cancer, claimed as 
due to radiation exposure in service.  (This service 
connection claim is under consideration by the RO and was 
deferred by an August 2003 rating action.)  These matters are 
referred to the RO for appropriate action.

The Board also notes that the appellant had indicated that he 
wanted a hearing before the Board on a VA Form 9 submitted in 
September 2003.  However, the appellant subsequently 
submitted a written statement in which he stated that he did 
not want another hearing; this letter was received in May 
2004.  Under these circumstances, the Board considers the 
request for a hearing to be withdrawn by the appellant.  See 
38 C.F.R. § 20.704(d).

Finally, the Board notes that the veteran has been 
represented by the Disabled American Veterans; however, in 
February 2003, he submitted a statement wherein he indicated 
that he no longer desired representation.  He wrote that he 
would represent himself in all issues without the help of the 
appointed representative.  The Board takes this statement as 
a revocation of his earlier appointment of this organization 
as his representative.  


FINDINGS OF FACT

1.  Service connection was granted for heart disability by a 
September 1999 RO decision; an effective date of February 22, 
1994, was assigned.

2.  Notice of the award of service connection was sent to the 
veteran on October 19, 1999.  The veteran filed what may be 
construed as a notice of disagreement (NOD) in March 2000 
with the effective date, but later withdrew this NOD in May 
2000.  

3.  Any disability of the spine that the veteran may have is 
not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for the award of 
service connection for coronary artery disease is legally 
insufficient.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  The appellant does not have any spinal disorder that is 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

By a rating action in September 1999, the RO granted the 
appellant's claim of entitlement to service connection for 
heart problems, effective from February 22, 1994.  The 
veteran was notified of this award by a letter dated October 
19, 1999.  He subsequently filed correspondence with the RO 
in March 2000 wherein he argued that he believed he was 
entitled to back pay to May 1977.  Although this March 2000 
letter could be construed as a NOD with the effective date of 
February 22, 1994, the veteran later submitted a statement in 
May 2000 in which he indicted that he desired to withdraw all 
issues from his appeal except for a claim of service 
connection for left leg disability and back disability.  The 
RO responded accordingly by issuing a May 2000 statement of 
the case that addressed only the service connection claims.  
Subsequently, by a September 2001 statement, the veteran 
raised the issue of entitlement to an earlier effective date 
for the award of service connection for heart disability.  

In light of the veteran's withdrawal of his March 2000 NOD, 
the September 1999 rating decision, including the 
determination with respect to the effective date, became 
final.  38 C.F.R. §§ 20.302, 20.1103.  Consequently, the 
receipt of new and material evidence is required to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board notes that in cases where an appellant seeks to 
reopen a claim for entitlement to an earlier effective date 
under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 
Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether 
the veteran is entitled to an 
earlier effective date for a 100% 
rating for schizophrenia.  This 
claim was denied by a prior final 
BVA decision in March 1989.  
Although the Secretary is required 
under 38 U.S.C.A. § 5108 (West 1991) 
to reopen claims that the BVA has 
previously and finally denied when 
"new and material evidence" is 
presented, in this case such a 
reopening could not result in an 
earlier effective date because an 
award granted on a reopened claim 
may not be made effective prior to 
the date of receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(1992).  Mr. Lapier reopened his 
claim in September 1984, and his 
100% rating was granted effective 
from that time.

Lapier v. Brown, at 216-217 (1993).

The holding in Lapier was followed in the recent case of 
Leonard v. Principi, 17 Vet. App. 447 (2004), where the Court 
indicated that when an effective date has been established, 
and there is a decision addressing the effective date that 
has become final, (as is the case here when the veteran 
failed to complete an appeal), the veteran's claim to reopen 
could not result in the establishment of an earlier effective 
date.  Id. at 451.

In Leonard, the appellant had been awarded an effective date 
of September 23, 1985, for the grant of TDIU benefits.  He 
submitted a claim to reopen the issue of an earlier effective 
date in April 2000.  Therefore, even if new and material 
evidence was submitted to reopen the claim, the effective 
date of the TDIU rating could not be established any earlier 
than the date of claim, or April 2000.  No earlier effective 
date was possible under this theory.

Applying the holding of these cases to the facts of the 
present case, an effective date for the grant of service 
connection for CAD earlier than the date assigned by the RO 
is precluded.  In other words, because the 1999 decision 
became final, and because a claim to reopen was filed in 
September 2001, an effective date earlier than assigned by 
the RO is, by law, prohibited.  The Board is bound by the 
laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  
The ruling in Lapier is controlling and dispositive of 
whether an earlier effective date can be assigned.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since September 1999 decision 
denied entitlement to an effective date earlier than February 
22, 1994, for the grant of service connection for heart 
disability, and as, pursuant to the Court's holding in 
Lapier, supra, the veteran would not be entitled to an 
earlier effective date for the grant of service connection 
for heart disability even if he had presented new and 
material evidence, his claim must be denied as legally 
insufficient.  

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, that is, whether 
the veteran had submitted new and material evidence to reopen 
his claim rather than whether he is entitled to prevail on 
the merits, he has not been prejudiced by the Board's 
decision.  In conducting a de novo review and deciding the 
claim on the merits, the RO accorded it greater consideration 
than was warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand the case to 
the RO for consideration of the issue of whether the veteran 
had submitted new and material evidence with which to reopen 
the instant claim would be pointless, and, in light of the 
law and regulations cited above, would not result in a 
determination favorable to the veteran.  VAOPGCPREC 16-92.

II.  Service connection claim

The appellant contends that he currently suffers from a back 
disorder that has been caused by his service-connected right 
knee amputation disability.  The appellant maintains that his 
leg disability has made him wheelchair bound, causing him to 
have to sit in one position for a long time without being 
able to get up and stretch his muscles or exercise.  He 
maintains that this has resulted in a back disorder.  The 
appellant testified at his July 2001 Board hearing that 
doctors had told him that his spinal condition was secondary 
to the amputation.  See Hearing Transcript p. 8.  The 
appellant further testified that doctors had told him that 
the condition caused compression of the spine.  He said that 
he suffered from back spasms and daily pain. The appellant 
also testified that he was not currently getting any therapy 
or taking any medication for the back condition.  See Hearing 
Transcript pp. 8-10. 

The evidence of record includes an August 2001 statement from 
a private doctor.  The doctor stated that the appellant had 
back discomfort that was aggravated by sedentary activities 
and by weightbearing.  The physician further stated that the 
appellant had very minimal degenerative disc disease.

The appellant underwent a VA medical examination in April 
2002; the examiner reviewed the claims file.  The appellant 
complained of discomfort in his lower back and occasional low 
back pain from sitting too long.  He reported that he did not 
take medication for the low back discomfort that he described 
as being like a toothache-like pain that came and went.  He 
said that sitting too long would increase the pain.  On 
physical examination, there was no tenderness, spasm or fixed 
deformity of the lower back.  Musculature and reflexes were 
normal.  Sensory function was intact.  Radiographic 
examination was within normal limits.  The examiner stated 
that the examination was normal and that the x-ray report was 
normal.  The examiner initially opined that lower back 
discomfort was as likely as not related to the veteran's 
service-connected right leg amputation, but the physician 
ultimately concluded in a February 2003 addendum that the 
veteran had lower back discomfort and occasional lower back 
pain that was not likely related to the service-connected 
amputation of the right leg.

In this case, the appellant has claimed that a back disorder 
is secondary to his already service-connected right leg 
amputation.  Service connection may be awarded for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (the language of 
§ 3.310 requires consideration of whether service-connected 
disability has made the claimed disability chronically worse, 
even if the service-connected disability did not cause the 
claimed disability).  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of his current 
back disorder being etiologically related to his service-
connected right leg amputation.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his back disorder, or its etiologic 
relationship to his service-connected right leg amputation.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of the existence of any back disorder 
or a nexus between any current back disorder and his service-
connected right leg disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The competent medical evidence of record does not establish a 
current diagnosis of any low back pathology.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The record contains medical evidence that does not 
support a past or current diagnosis of a low back disorder.  
Given the absence of a diagnosed low back disability, the 
evidence cannot establish a causal connection between the 
claimed low back condition and a service-connected 
disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for a spinal disorder must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the May 
2000 and August 2003 Statements of the Case (SOC) and the 
February 2003 Supplemental Statement of the case; in part, he 
was notified of the requirements for an earlier effective 
date and for secondary service connection.  The appellant was 
also provided with letters from the RO explaining what 
evidence was needed and the assistance it would provide in 
November 2001, and August 2003.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board again points out that the earlier effective date 
claim is an instance where the law is dispositive of the 
claim; there consequently is no need to advise the veteran of 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, since there is no additional 
evidence that can be obtained by VA or submitted on behalf of 
the veteran which could affect the outcome of the instant 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a VA 
medical examination and VA and private medical records were 
added to the claims file.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002).  


ORDER

Entitlement to the assignment of an earlier effective date 
for the award of service connection for heart disability is 
denied.

Secondary service connection for a spinal disorder is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


